Dismissed and Opinion filed July 25, 2002








Dismissed and Opinion filed July 25, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00493-CV
____________
 
BRIDAS ENERGY USA, INC. and CITY OF BRAZOS COUNTRY,
TEXAS, Appellants
 
V.
 
INTERNATIONAL GOLF CLUB LIMITED d/b/a RIVER RIDGE GOLF
CLUB, GEORGE BISHOP, and AMERICAN FLUORITE, INC. Appellees
 
 

 
On
Appeal from the 155th District Court
Austin
County, Texas
Trial
Court Cause No. 2001V-0060
 

 
M E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from
an order continuing a temporary injunction signed April 5, 2002.  On May 15, 2002, the City of Brazos Country,
Texas filed a notice of accelerated appeal of an injunction order signed May
15, 2002.  On June 14, 2002, the City of
Brazos Country, Texas filed a motion to dismiss its appeal.  See Tex.
R. App. P. 42.1(a)(2).  On July 3,
2002, this Court granted the motion and dismissed the appeal filed by the  City of Brazos Country.




On June 12, 2002, appellee,
International Golf Club Limited d/b/a River Ridge Golf Club, filed a motion to
dismiss the appeal filed by Bridas Energy USA, Inc.  On July 15, 2002, appellant, Bridas Energy
USA, Inc. also filed a motion to dismiss its appeal, in which it stated that
appellee had filed a notice of non-suit and the injunction which is the subject
of this appeal has been dissolved.  See
Tex. R. App. P. 42.1(a)(2).  We grant appellant=s motion.  Appellee=s motion is therefore rendered moot.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
 
Judgment rendered and Opinion filed July 25, 2002.
Panel consists of Chief Justice Brister and Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).